Matter of Krichevsky v Kusakabe (2017 NY Slip Op 05225)





Matter of Krichevsky v Kusakabe


2017 NY Slip Op 05225


Decided on June 28, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2016-13160	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Michael Krichevsky, petitioner,
vDean Kusakabe, etc., et al., respondents.


Michael Krichevsky, Brooklyn, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondents Dean Kusakabe, William Frank Perry, Maria Arias, Jeanette Ruiz, Edwina Richardson-Mendelson, Michael Milsap, John Fasone, and Robert Ratanski, sued herein as Robert Ratansky.

Proceeding pursuant to CPLR article 78, inter alia, in effect, in the nature of prohibition to prohibit any further proceedings against the petitioner in the Family Court, Kings County, and application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 506[b]; 7804[b]).
LEVENTHAL, J.P., HALL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court